DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1)	Claims 2-10 and 12-15 are objected to because of the following informalities:
Claims 2, 4, and 9, respective line 1, “device of claim 1 wherein” should read “device of claim 1, wherein” for grammatical correctness
Claims 3, 7, and 10, respective line 1, “device of claim 1 further” should read “device of claim 1, further” for grammatical correctness
Claims 5-6, respective line 1, “device of claim 4 wherein” should read “device of claim 4, wherein” for grammatical correctness
Claim 8, line 1, “device of claim 7 wherein” should read “device of claim 7, wherein” for grammatical correctness
Claim 12, line 1, “claim 11 wherein” should read “claim 11, wherein” for grammatical correctness
Claim 13, line 1, “claim 11 further” should read “claim 11, further” for grammatical correctness
Claim 14, line 1, “claim 13 wherein” should read “claim 13, wherein” for grammatical correctness
Claim 15, line 1, “claim 13 further” should read “claim 13, further” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
2)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4)	Claims 3 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 3 recites the limitation “a second capacitive sensor adjacent the screw and operative to detect linear displacement of the screw during medication delivery; wherein: the processor is coupled to the second capacitive sensor and is operative to determine the amount of medication actually delivered by the medication delivery device based on both the detected linear displacement of the dose selector and the detected linear displacement of the screw” in lines 3-8. However, the specification is not enabling for how the processor is operative to determine the amount of medication actually delivered by the medication delivery device based on both the detected linear displacement of the dose selector and the detected linear displacement of the screw. 
	Claim 11 recites the limitation “and determining an amount of medication actually delivered by the medication delivery device via a processor coupled to the first and second capacitive sensors” in lines 8-9. However, the specification is not enabling for how the processor coupled to the first and second capacitive sensors determines the amount of medication actually delivered by the medication delivery device. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to determine the amount of medication actually delivered by the medication delivery device via the processor coupled to the first and second capacitive sensors. The breadth of the claim is large because a result is claimed instead of any particular structural configuration, such as using a diameter of the screw and/or viscosity of the medication. Due to that, there are an infinite number of methods which could result in using both the detected linear displacement of the dose selector and the detected linear displacement of the screw to determine the amount of medication actually delivered by the medication delivery device. As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining how the processor coupled to the first and second capacitive sensors determines the amount of medication actually delivered by the medication delivery device, one could not make or use the invention without 

5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7)	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a technology standard used for exchanging data using radio waves from 2.402 GHz to 2.480 GHz, and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10)	Claims 1-4, 6, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaanan et al. (U.S. PGPUB No. 20150190577), hereinafter Shaanan.

	Regarding claim 2, Shaanan teaches the medication delivery device of claim 1, wherein the dose selector is rotatable for selecting an amount of medication to deliver [Paragraph 0045].
	Regarding claim 3, Shaanan teaches medication delivery device of claim 1, further comprising: a screw (Fig. 1B; 102b) coupled to the dose selector; and a second capacitive sensor [Paragraph 0032] adjacent the screw and operative to detect linear displacement of the screw during medication delivery [Paragraph 0032]; wherein: the processor is coupled to the second capacitive sensor [Paragraph 0032].

	Regarding claim 6, Shaanan teaches the medication delivery device of claim 4, wherein the processor is further operative via the transceiver to communicate the recorded information from the medication delivery device to the data management system of the blood glucose meter [Paragraphs 0032 and 0050].
	Regarding claim 9, Shaanan teaches the medication delivery device of claim 1, wherein the transceiver comprises a radio frequency transceiver [Paragraph 0032].
	 Regarding claim 10, Shaanan teaches the medication delivery device of claim 1, further comprising a clock coupled to the processor [Paragraph 0029] (Examiner interprets there to be a clock coupled to the processor, as a clock would be necessary to determine “injection time of a medicine”, as taught by Shaanan in Paragraph [0028]).
	Regarding claim 11, Shaanan teaches a method of delivering medication with a medication delivery device (Fig. 1A; 100) comprising: selecting an amount of medication to deliver via a dose selector (Fig. 1A; 102a, 110, 111, and 112) [Paragraph 0045]; detecting linear displacement of the dose selector during medication delivery via a first capacitive sensor adjacent the dose selector [Paragraph 0032]; detecting linear displacement of a screw (Fig. 1B; 102b) coupled to the dose selector during medication delivery via a second capacitive sensor adjacent the screw [Paragraph 0032]; and determining an amount of medication actually delivered by the medication delivery device via a processor (Fig. 1B; 186) [Paragraph 0032].

	Regarding claim 13, Shaanan teaches the method of claim 11, further comprising recording information from various sensors using the processor [Paragraph 0028] (Examiner interprets the device of Shaanan to have “various sensors” that can record information using the processor, due to the type, amount, and injection time of a medication being capable of being recorded, as taught by Shaanan in Paragraph [0028])
	Regarding claim 15, Shaanan teaches the method of claim 15, further comprising communicating the recorded information from the medication delivery device to a data management system or a blood glucose meter [Paragraphs 0032, 0049-0052].
Claim Rejections - 35 USC § 103
11)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 5, Shaanan teaches the medication delivery device of claim 4. While Shaanan does teach that information related to the determined amount of medication reported can be a time at which a dose was administered [Paragraph 0028], Shaanan does not teach that the information related to the determined amount of medication reported is a time and date a dose was administered.
Krulevitch teaches a medication delivery device (Fig. 3; 100) comprising: a dose selector (Fig. 3; 104) for selecting an amount of medication to deliver [Paragraph 0032]; a first capacitive sensor [Paragraphs 0033 and 0037] (Fig. 5; 174); a transceiver (Fig. 4; 172) [Paragraph 0037]; and a processor [Paragraph 0033] coupled to the first capacitive sensor [Paragraph 0033] adjacent the dose selector (Examiner interprets the first capacitive sensor to be adjacent the dose selector due to the sensor being designed to “monitor both the inward and outward movement” of the dose selector, as taught by Krulevitch in Paragraph [0033]) and to the transceiver and operative to determine an amount of medication actually delivered by the medication delivery device [Paragraph 0033] and further operative to communicate via the transceiver the determined amount of medication from the medication delivery device to a data management system [Paragraph 0037]; wherein the processor is operative to record information related to the determined amount of medication [Paragraphs 0031 and 0071]; wherein the information related to the determined amount of medication includes a time and date a dose was administered [Paragraph 0071].

Regarding claim 7, Shaanan teaches the medication delivery device of claim 1, but is silent to wherein the device further comprises an indicator, wherein the processor is operative to activate the indicator in response to at least one of an improper amount of medication having been delivered by the medication delivery device or a needle of the medication delivery device requiring replacement.
Krulevitch teaches a medication delivery device (Fig. 3; 100) comprising: a dose selector (Fig. 3; 104) for selecting an amount of medication to deliver [Paragraph 0032]; a first capacitive sensor [Paragraphs 0033 and 0037] (Fig. 5; 174); a transceiver (Fig. 4; 172) [Paragraph 0037]; and a processor [Paragraph 0033] coupled to the first capacitive sensor [Paragraph 0033] adjacent the dose selector (Examiner interprets the first capacitive sensor to be adjacent the dose selector due to the sensor being designed to “monitor both the inward and outward movement” of the dose selector, as taught by Krulevitch in Paragraph [0033]) and to the transceiver and operative to determine an amount of medication actually delivered by the medication delivery device [Paragraph 0033] and further operative to communicate via the transceiver the determined amount of medication from the medication delivery device to a data management system [Paragraph 0037]; further comprising an indicator [Paragraph 0073], wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shaanan to further comprise an indicator, as taught by Krulevitch. Doing so is known within the art, and would help to reduce the inaccuracies often associated with the usage of medication delivery devices [Paragraphs 0069-0072].
Regarding claim 8, Shaanan in view of Krulevitch teaches the medication delivery device of claim 7. Krulevitch further teaches wherein the indicator comprises a sound generation device [Krulevitch – Paragraphs 0069 and 0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shaanan in view of Krulevitch to have the indicator comprise a sound generation device, as taught by Krulevitch. Doing so is known within the art, and would help to reduce the inaccuracies often associated with the usage of medication delivery devices [Paragraphs 0069-0072].
Regarding claim 14, Shaanan teaches the method of claim 13. While Shaanan does teach that information related to the determined amount of medication reported can be a time at which a dose was administered [Paragraph 0028], Shaanan does not 
Krulevitch teaches a method of delivering a medication with a medication delivery device (Fig. 3; 100) comprising: selecting an amount of medication to delivery via a dose selector (Fig. 3; 104) [Paragraph 0032]; detecting linear displacement of the dose selector during medication delivery via a first capacitive sensor (Fig. 5; 174) [Paragraphs 0033 and 0037]; and determining an amount of medication actually delivered by the medication delivery device via a processor [Paragraph 0033]; further comprising recording information from various sensors using the processor (Examiner interprets the device of Krulevitch to have “various sensors” that can record information using the processor due to the “dosage, time, and duration” of a medication delivery being capable of being recorded, as taught by Krulevitch in Paragraph 0045]; and wherein the information related to the determined amount of medication includes a time and date a dose was administered [Paragraph 0071].
It would have been obvious to one of ordinary skill in the art before to the effective filing date of the claimed invention to modify the method of Shaanan to include the date the dose was administered, as taught by Krulevitch. Doing so is known within the prior art (as taught by Krulevitch, Paragraph [0071]), and would be helpful to eliminate potential errors by the user of the medication delivery device, in terms of missed doses or double doses [Paragraph 0071].
Conclusion
14)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/